Citation Nr: 1524715	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) and bilateral fasciitis, claimed as left and right foot conditions, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disorder.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left hip disorder.  

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to service connection for a headache disorder.  

7.  Entitlement to service connection for a right knee disorder, secondary to left knee and service-connected foot disorders.  

8.  Entitlement to service connection for a right hip disorder, secondary to left knee and service-connected foot disorders.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected orthopedic disabilities.  

10.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) on a scheduler and extraschedular basis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 1987.  He also served on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the North Carolina Army National Guard with unverified periods of service from July 1987 to October 2002.  He served in the Persian Gulf during this period of time.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In March 2015, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing, which related only to the issues of new and material evidence, is of record in the Veteran's Veterans Benefits Management System electronic file.  

In an August 2014 rating decision, the RO denied service connection for PTSD and major depression.  In a May 2015 VA Form 9, submitted as to other issues, the Veteran also stated that he disagreed with the denial of service connection for PTSD and major depression.  That statement is construed as a notice of disagreement to the August 2014 denial of the RO.  That disability is now characterized as an acquired psychiatric disorder on the title page of this remand.  The United States Court of Appeals for Veterans Claims (Court) reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, that issue is reflected as an acquired psychiatric disorder on the title page.  

However, no statement of the case (SOC) regarding the acquired psychiatric disorder claim has been furnished to the Veteran.  As such, this claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10  (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

Further, in the Veteran's May 2015 VA Form 9, he raised the issue of TDIU, claiming he was unable to work due to his service-connected disabilities and disabilities he claims should be service connected.  The Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447   (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  Therefore, it has been added as an additional issue for current appellate review.  

The issue of entitlement to service connection for sleep apnea has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that his bilateral foot disability is more severe than the current 10 percent rating reflects.  He maintains that new and material evidence has been submitted to reopen the claims for service connection for left knee and left hip disorders.  He claims service connection for GERD, a neck disorder, a headache disorder, and a right hip and right knee disorder, to include the right knee and right hip secondary to his service-connected orthopedic disabilities.  

In the Veteran's May 2015 VA Form 9, he indicated that he was in receipt of Social Security disability benefits.  He alleged that he was in receipt of those benefits due to his service-connected and alleged service-connected benefits,  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit  held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the Veteran is in receipt of Social Security disability benefits and he claims he is in receipt of those benefits due to his service-connected benefits, and due to disorders he claims as service connected, the potential relevancy of the SSA decision and the records it considered cannot be ignored. These records are necessary for review before a decision may be made regarding his claims.  

In an August 2014 rating decision, the RO denied service connection for PTSD and major depression.  In a May 2015 VA Form 9, submitted as to other issues, the Veteran also stated that he disagreed with the denial of service connection for PTSD and major depression.  That statement is construed as a notice of disagreement (NOD) to the August 2014 denial of the RO.  However, no SOC regarding the acquired psychiatric disorder claim has been furnished to the Veteran.  As such, this claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

The Veteran testified at his March 2015 Travel Board hearing that he first had problems with his left hip in 1998 during PT training with the North Carolina Army National Guard.  He served with the 105th Engineer Company out of Raeford, North Carolina.  Although the Veteran had 15 years of National Guard duty, which included service during the Persian Gulf, none of his ACDUTRA or INACDUTRA has been verified.  His ACDUTRA and INACDUTRA should be verified.  The report of points earned are not helpful in this regard.  

In the Veteran's May 2015 VA Form 9, he requested a Board videoconference hearing.  This request is considered to have been made as to all of the issues on appeal other than his new and material evidence claims, to which he has already been provided a March 2015 Travel Board hearing.  The Veteran has a right to a hearing on request.  38 U.S.C.A. § 7107(b)  (West. 2014); 38 C.F.R. §§ 20.700(a)(e), 20.705 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 

2.  Obtain a copy of the decision and medical records considered by the Social Security Administration  in making its decision for Social Security disability benefits.  Any negative response should be included with the claims file. 

3.  In regard to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depression, the Veteran and his representative MUST be furnished a SOC that addresses all pertinent evidence, laws and regulations relevant to this claim in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the issue should be returned to the Board for further appellate review.  

4.  Contact the North Carolina Army National Guard unit wherein the Veteran served, and obtain all personnel and medical records during his period of ACDUTRA and INACDUTRA, if any, and associate those records with the claims folder.  

The AOJ should also attempt to verify whether the Veteran had ACDUTRA or INACDUTRA at any time from July 1997 to October 2002.  The reporting of points earned is not helpful in this regard.  If no service records can be found, or if they have been destroyed, that fact should be so documented in the claims folder.  

5.  Schedule a videoconference hearing for the Veteran, as to all issues perfected on appeal, except his claims to reopen for service connection for left knee and left hip disorders.  He should be notified of the date, time, and location of the hearing. 38 C.F.R. § 20.704(b) (2014).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

